Citation Nr: 1209944	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-38 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected eczema.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Counsel







INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision, which continued the 10 percent disability rating assigned to the Veteran's service-connected eczema.

The Board notes that the Veteran also indicated in his May 2009 notice of disagreement (NOD) that he disagreed with the June 2008 denial of his claim for service connection for posttraumatic stress disorder (PTSD).  In an August 2009 rating decision, the RO granted service connection for anxiety disorder with symptoms of PTSD and depression.  The RO advised the Veteran that this decision was considered a complete grant of benefits with respect to the issue of service connection for PTSD, and neither the Veteran nor his representative have since disagreed with that determination.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue is not currently on appeal before the Board.

Additionally, the Board notes that, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, however, the Veteran has not claimed that he is prevented from working due to his eczema.  As such, the issue of entitlement to TDIU is not before the Board for consideration at this time. 


FINDING OF FACT

The Veteran's service-connected eczema is manifested by a rash that covers approximately 30 percent of his body.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no more, for service-connected eczema have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA letters dated April 2008 and September 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board notes that the Veteran indicated in a May 2008 statement that, at one point, he sought treatment at a VA outpatient clinic at Fort Snelling, Minnesota.  He did not specify the time period in which he was seen at the Fort Snelling facility.  He discussed this treatment in a statement where he described the complete history of this skin condition.  The claims file does contain a September 1976 VA examination report from this facility, as well as outpatient treatment records from 1971 from this facility.  There is no indication from the Veteran's statements that he has recently received medical treatment at this facility.  The Veteran specifically indicated in his March 2008 claim that he has been seen at a private facility for this condition from 1975 to the present.  He also reported at the May 2008 VA examination that he has been receiving private treatment for this condition and gave no indication of current VA treatment.  Therefore, as the Veteran has given no indication of recent VA treatment that would be pertinent to evaluating the current severity of this disability, the Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with a VA examination for his eczema claim most recently in August 2009.  The examiner reviewed the claims files, conducted the appropriate diagnostic tests and studies, and considered the Veteran's assertions.  Therefore, the Board finds this examination report is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As will be discussed further below, the Board ultimately determined to place more probative value in this case on a private medical record submitted by the Veteran.  However, the Board's decision to weigh the private and VA medical evidence in the manner that it did is not indicative that the August 2009 VA examination is inadequate in any way or that another VA examination is needed to clarify any discrepancies between the private medical evidence and the VA medical evidence.  The Veteran has argued that his condition varies according to the season.  Specifically, he indicated in the August 2009 VA examination report that his eczema is more symptomatic in the winter.  Therefore, it is logical that the symptoms of the Veteran's eczema would be recorded at different stages of severity when examined at different times.

The Board has considered providing the Veteran another VA examination in order to attempt to evaluate the Veteran at a more symptomatic or active stage of the disease.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (indicating that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity); Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (VA examination ordered during active stage of the Veteran's skin disorder); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board finds no reason to delay the Veteran's claim any further, as the Veteran and his representative have suggested that a June 2009 private medical record is an adequate representation of the Veteran's condition at a more severe stage.  Therefore, as the claims file contains medical evidence documenting symptoms associated with the Veteran's eczema at various levels of severity, the Board finds that remanding this issue so as to provide the Veteran with a new VA examination evaluating the eczema at a stage that is already documented by the private medical evidence of record would unnecessary prolong the adjudication of this claim.  Thus, the Board concludes that the medical evidence of record, to include the private and VA medical evidence, is adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).
The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

In a June 2008 rating decision, the RO continued the 10 percent disability rating assigned to the Veteran's service-connected eczema under Diagnostic Code 7806.  The Veteran is seeking a higher evaluation.  

The schedule for rating disabilities of the skin was changed, effective August 30, 2002.  As the Veteran's claim for an increased evaluation was received in March 2008, any regulation changes made prior to the August 30, 2002, changes are irrelevant for the purposes of this claim.  Also, the Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were recently amended, effective October 23, 2008.  However, as this amendment applies to applications for benefits received by VA on or after October 23, 2008, these changes do not apply to the claim currently under consideration.

Under Diagnostic Code 7806, a 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2008).

The Board notes that the Veteran underwent a VA examination most recently in May 2008.  The Veteran complained of eczema on the hands and feet.  The skin in these areas is dry and tends to "break out" with "little pustules".  These then tend to become infected.  They can break out any time.  The Veteran uses Triamcinolone twice a day.  The Veteran is presently being followed by a private physician for this.  It was noted that the Veteran works for the post office and has no problems at work due to this disability.  His medication gives him moderately good relief and he has no difficulties from the medication.  Physical examination of the hands reveals them to be dry and there are white, scaly areas in the palmar surface of the hands in the web between the thumb and the index fingers bilaterally.  This is about 1 percent of the hands.  The area around this is mildly reddened.  Looking at the Veteran's feet, he has dry white scales over the plantar surface of both feet.  The entire foot area in the plantar surface is reddened.  This is 2 percent of the body surface area.  Consequently, the total body surface area involved in this is 3 percent.  The examiner was diagnosed with dyshidrotic eczema of the palmar surface of the hands and the plantar surface of the feet (3 percent body surface area).   

More recently, the Veteran underwent a VA examination in August 2009.  The Veteran reported persistent scaling and breaking out in sores, currently involved areas include feet, lower legs, hands, forearms, and lips.  The Veteran reported that he was only evaluated as having 3 percent of his skin involved at his last compensation and pension examination a year ago, which was done at a time when his skin was doing quite well.  He thinks the percentage should be higher because there are times in the winter when his skin is more symptomatic.  He does note that his skin is currently at its best.  The Veteran reported having intermittent, constant, progressive eczema involving his whole body.  The Veteran uses TMC cream daily when the rash is present.  The Veteran reported using topical steroids.  Immunosuppressants were denied.  The examiner noted that the Veteran is correct in saying that his skin is doing quite well at this time.  Head, neck, upper and lower  body skin examination showed no active eczema.  There was some minimal dry/flaky skin in a few of the finger webs, which is not likely to be related to eczema.  The Veteran pointed out a few tiny hypopigmented spots on his arms, which he believes represent scars from prior outbreaks of eczema.  However, these are too small and nonspecific to characterize.  There are no blisters, open areas, scabs, or other evidence of active inflammation.  The Veteran has several small, dry, scaly, slightly raised areas on the skins of both legs which are likely warts and are not likely to be related to eczema.  The Veteran was diagnosed with eczema by history, not seen on today's examination.  Total involved skin is currently 0 percent.  Total exposed skin involved is currently 0 percent.

The Board has also reviewed relevant private medical records.  Specifically, in a June 2009 letter from a private physician at Apple Valley Medical Clinic, Ltd., the physician noted that he examined the Veteran on April 24, 2009.  It was noted that the Veteran has significant eczema on approximately 30 percent of his skin, including his extremities.  This is characterized by scaling and excoriated rash.  In an August 2007 private medical record from HealthPartners, the Veteran was noted as having a rash over the left upper shoulder which is now spreading onto the left neck.  In a February 2006 private medical record from HealthPartners, the Veteran was noted as having dermatitis mostly on hands but some dry skin on torsos also.  

As noted above, a 30 percent evaluation is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected.  In this case, the June 2009 letter from the Veteran's private physician at Apple Valley Medical Clinic, Ltd., reflects that the Veteran has significant eczema on approximately 30 percent of his skin, including his extremities.  The Board acknowledges that this finding is inconsistent with the findings at the 2 recent VA examinations.  However, the Veteran has indicated that his condition varies at different times and that his VA examinations were scheduled on days when the condition was not as severe as it is at other times.  It was specifically suggested in the November 2009 Statement of Accredited Representative in Appealed Case that, by their very nature, skin conditions are subject to rather large wax and wane episodes, and, as such, it stands to reasons that when the Veteran was examined by his private physician, the skin condition could very well have been at its worst.

The Board finds these assertions regarding the varying nature of the Veteran's eczema to be credible and supported by the fact that the condition has been noted as varying so greatly in severity when examined by private and VA physicians.  

With regard to assigning an increased rating to this service-connected disability, the Board agrees with the essential argument of the Veteran and his representative that his eczema should be evaluated based on its most severe symptoms, not based on the symptoms at the times that the condition is at its very best.  Therefore, in light of the Veteran's assertions regarding the varying nature of his eczema, the Board finds that the evaluation assigned to this service-connected disability should be increased to 30 percent, based on the June 2009 private treatment letter indicating that the Veteran's eczema covers 30 percent of his body. 

The Board has considered assigning the Veteran an evaluation in excess of 30 percent.  However, there is no medical evidence of record reflecting that the Veteran's eczema covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or that the Veteran has been treated with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  While the Veteran has reported taking a topical steroid cream, there is no indication in the record that he has been treated with systemic therapy of any kind.  Therefore, an evaluation in excess of 30 percent is not warranted. 

The Board has reviewed the remaining diagnostic codes relating to skin disabilities but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.118 (2008).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected eczema is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the evidence supports an increased rating of 30 percent for the entire period of time on appeal, but that the preponderance of the evidence is against the claim for a rating higher than 30 percent for the period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.

ORDER

Entitlement to an evaluation of 30 percent for service-connected eczema is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


